
	
		I
		111th CONGRESS
		1st Session
		H. R. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano (for
			 himself, Mr. Crowley,
			 Mr. Grijalva,
			 Mr. Moore of Kansas, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide
		  greater access to the supplemental nutrition assistance program by reducing
		  duplicative and burdensome administrative requirements, authorize the Secretary
		  of Agriculture to award grants to certain community-based nonprofit feeding and
		  anti-hunger groups for the purpose of establishing and implementing a Beyond
		  the Soup Kitchen Pilot Program for certain socially and economically
		  disadvantaged populations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-hunger Empowerment Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)In 2005 the number
			 of Americans in households facing hunger or food insecurity was 35,000,000,
			 which is 4,000,000 more Americans than in 1999. In such year 12,000,000
			 children, which is 17 percent of all American children, lived in these
			 households.
			(2)In 2005 according
			 to the United States Department of Agriculture, only 60 percent of eligible
			 Americans received benefits from the supplemental nutrition assistance
			 program.
			(3)Administrative
			 burdens involved in securing supplemental nutrition assistance benefits are
			 particularly burdensome for working families.
			(4)In 2005 more than
			 25,000,000 people in the United States, of whom 9,000,000 were children, were
			 forced to rely upon more than 43,000 soup kitchens, food pantries, and other
			 charitable feeding programs.
			(5)The charitable
			 food distribution system in the United States would benefit from increased
			 coordination and technical assistance.
			(6)Helping those who
			 use feeding programs to move beyond the soup kitchen, by
			 promoting the values of community, opportunity, and responsibility, is a
			 national priority.
			IAmendments to the
			 food and nutrition act of 2008
			101.Amendments to
			 the food and nutrition act of 2008
				(a)Administrative
			 cost sharing and quality controlSection 16(k) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(k)) is amended by striking subsection (k)
			 and inserting the following:
					
						(k)Administrative
				cost for increasing accessNotwithstanding any other provision of
				this section, the Secretary is authorized to pay to each State agency an amount
				equal to 75 percent of the administrative costs incurred by the State agency in
				carrying out new activities not previously funded by the State—
							(1)to increase the number of hours that
				supplemental nutrition assistance offices are open on weekends and nights if
				there is neither a decrease in the total number of supplemental nutrition
				assistance offices that are open in the State nor a decrease in the number of
				hours such offices are open during regular work week;
							(2)to conduct verifiable activities to reduce
				the average wait time that applicants spend at supplemental nutrition
				assistance offices or to reduce the average number of office visits required of
				applicants;
							(3)to accept applications for supplemental
				nutrition assistance benefit by means of the Internet;
							(4)to upgrade computer systems and technology
				in ways that specifically increase access to the supplemental nutrition
				assistance program;
							(5)at the time of application, to provide
				applicants with a checklist listing all documents required for a complete
				supplemental nutrition assistance
				application.
							.
				(b)Reduction of
			 burdensome and duplicative office visits; prohibition of
			 fingerprintingSection 11(e)(2) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2020(e)(2)) is amended—
					(1)in
			 subparagraph (A) by striking the period at the end and inserting ;
			 and,
					(2)in subparagraph (B) by striking
			 In and inserting that in,
					(3)in
			 subparagraph (D) by inserting the following before the semicolon at the end:
			 , and the fingerprint of any member of a household shall not be required
			 for the purpose of participating in the supplemental nutrition assistance
			 program or for issuance of benefits for which the household would otherwise be
			 eligible,
					(4)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively,
			 and
					(5)by inserting after
			 subparagraph (B) the following:
						
							(C)that the State
				agency shall inform households, at the time of application, that—
								(i)household members
				are not required to appear in person at the time of application, or at any
				other time, unless—
									(I)expressly required
				by this Act; or
									(II)in accordance
				with clause (ii); and
									(ii)if the State agency has a basis to
				reasonably believe that information provided by a household is incorrect or
				that a household has failed to provide information required for participation
				in the supplemental nutrition assistance program, then the State agency
				shall—
									(I)provide to the
				household a written statement notifying the household of such belief;
				specifying the factual basis of such belief, informing the household of the
				applicable information that is believed to be incorrect or missing, and
				instructing the household how to correct or to provide the appropriate
				information; and
									(II)not require any
				member of such household to appear in person unless either the household fails
				to provide the appropriate information or the State agency cannot verify the
				accuracy of information the household provides in response to the request made
				under this subparagraph by the State
				agency;
									.
					102.Comparative
			 progress reportSection 18 of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2027) is amended by adding at the
			 end the following:
				
					(g)The Secretary shall submit a single,
				unified, annual report to the appropriate committees of the Congress on the
				comparative progress of States in improving access to the supplemental
				nutrition assistance program. The following statistics shall be included in the
				report with respect to each particular State:
						(1)The percentage of supplemental nutrition
				assistance program applications processed within the 30-day period required by
				this Act.
						(2)The average number of days required to
				process expedited applications for supplemental nutrition assistance
				benefits.
						(3)The average number of days required to
				process regular applications for supplemental nutrition assistance
				benefits.
						(4)The average number of office visits that
				each applicant makes to receive supplemental nutrition assistance
				benefits.
						(5)Statewide negative errors rates.
						(6)The overall participation rate of
				households that are eligible to participate in the supplemental nutrition
				assistance program.
						(7)The information
				specified in paragraphs (1) through (6) for a particular geographical area in
				such
				State.
						.
			IIAnti-hunger
			 grants program
			201.Short
			 titleThis title may be cited
			 as the Beyond the Soup Kitchen Grants
			 Program Act of 2009.
			202.Beyond the Soup
			 Kitchen Pilot Program
				(a)Establishment of
			 pilot programThe Secretary shall establish a pilot program, to
			 be known as the Beyond the Soup Kitchen Pilot Program, in
			 accordance with this title.
				(b)PurposesThe
			 purposes of the pilot program are—
					(1)to provide grant
			 assistance to a primary community-based nonprofit feeding and anti-hunger group
			 in each pilot community for purposes of allocating subgrants to other
			 community-based nonprofit feeding and anti-hunger groups in such community;
			 and
					(2)to provide
			 technical assistance grants.
					203.Selection of
			 primary community-based nonprofit feeding and anti-hunger groups and
			 subgrantees
				(a)Grants to
			 primary community-based nonprofit feeding and anti-hunger
			 groupsUnder the pilot program and for a fiscal year, the
			 Secretary shall award not more than 30 grants to primary community-based
			 nonprofit feeding and anti-hunger groups, in accordance with this
			 section.
				(b)ApplicationTo
			 be eligible for an award of a grant for a fiscal year under this section, a
			 community-based nonprofit feeding and anti-hunger group shall submit to the
			 Secretary an application that contains a description of how the applicant
			 proposes to use the grant funds to implement the components of the pilot
			 program listed in subsection (c) in the pilot community of the community-based
			 nonprofit feeding and anti-hunger group. The application shall be submitted in
			 such form, at such time, and containing such other information as the Secretary
			 may require.
				(c)Pilot program
			 componentsAn application for a grant under this section shall
			 contain the following components:
					(1)Programs
			 componentA program component that describes, with respect to a
			 target population of a pilot community and in accordance with section 204,
			 programs designed for the following purposes:
						(A)To reduce hunger
			 in such target population.
						(B)To increase the use
			 of nutrition assistance and anti-poverty programs by such target
			 population.
						(C)To bolster food
			 security within such target population.
						(D)To assist
			 individuals and families within such target population to develop
			 assets.
						(E)To promote the
			 economic independence of individuals and families within such target
			 population.
						(F)To improve the
			 nutrition of such target population.
						(G)To reduce the
			 occurrence of obesity in such target population.
						(2)Community food
			 councilA community food council component that describes the
			 formation and operation of a community food council designed to engage
			 emergency feeding groups, Federal, State, and local government agencies, the
			 cooperative extension system, land-grant colleges and universities, and
			 historically African-American, Hispanic, and American Indian educational
			 institutes for the purposes described under paragraph (1).
					(3)Subgrants
			 componentA subgrants component that describes a plan for the
			 allocation of grants funds to subgrantees by the primary community-based
			 nonprofit feeding and anti-hunger group, in accordance with subsection
			 (e).
					(d)CriteriaIn
			 evaluating an application of a community-based nonprofit feeding and
			 anti-hunger group, the Secretary shall consider, in addition to such other
			 criteria as the Secretary determines appropriate, the extent to which the
			 application of the group demonstrates the following:
					(1)The capacity to
			 serve as a leader for other community-based nonprofit feeding and anti-hunger
			 groups in the pilot community and to successfully provide technical assistance
			 and other assistance to the greatest number of such groups.
					(2)Successful
			 experience—
						(A)in conducting a
			 program described in section 204(b);
						(B)in working with a
			 national service, community service, or volunteer service group that conducts a
			 program described in section 204(b);
						(C)in managing and
			 using Federal grant funds, including grants for community food and nutrition
			 programs authorized under section 681(a) of the Community Services Block Grant
			 Act (42 U.S.C. 9922(a));
						(D)in working
			 cooperatively with a nutrition assistance and anti-poverty program, other
			 community-based nonprofit feeding and anti-hunger groups, and faith-based and
			 other community programs in the pilot community; and
						(E)in researching,
			 monitoring, and evaluating the hunger problems in the pilot community of such
			 organization and nutrition assistance and anti-poverty programs.
						(3)In the case of a
			 community-based nonprofit feeding and anti-hunger group with a large budget,
			 the existence of a financial mechanism to implement the proposal and staff
			 expertise to handle large Federal and private grants, or in the case of a
			 community-based nonprofit feeding and anti-hunger group with a small budget,
			 proven effectiveness in the delivery and coordination of a program described in
			 section 204(b).
					(4)The ability to influence other community,
			 government, and private resources to assist in the creation and implementation
			 of the pilot program in the pilot community of the community-based nonprofit
			 feeding and anti-hunger group.
					(e)Subgrants
					(1)Selection by
			 primary community-based nonprofit feeding and anti-hunger group
			 requiredUnder the pilot program, the Secretary shall require a
			 primary community-based nonprofit feeding and anti-hunger group that is awarded
			 a grant under subsection (a) to select at least 10, but no more than 200,
			 subgrantees to carry out subgrants under the grants. Such subgrants shall be
			 used in support of the pilot program in the pilot community of such group, in
			 accordance with section 204.
					(2)Selection of
			 subgranteesA primary community-based nonprofit feeding and
			 anti-hunger group shall select subgrantees for purposes of paragraph
			 (1)—
						(A)by selecting the
			 subgrantee in the application submitted under subsection (b); or
						(B)in consultation
			 with the Secretary of Agriculture after evaluating proposals submitted by
			 subgrantee applicants.
						204.Uses of
			 grants
				(a)Required uses by
			 primary community-based nonprofit feeding and anti-hunger
			 groupsA primary community-based nonprofit feeding and
			 anti-hunger group that is awarded a grant under section 203(a) shall—
					(1)allocate at least
			 60 percent of the grant for subgrants in accordance with section 203(e);
			 and
					(2)spend at least 5 percent of the grant on
			 evaluation of the pilot program in the pilot community of such group.
					(b)Eligible uses by
			 primary community-based nonprofit feeding and anti-hunger groups and
			 subgranteesGrant funds awarded to a primary community-based
			 nonprofit feeding and anti-hunger group or allocated to a subgrantee under the
			 pilot program may be used for any of the following purposes:
					(1)Eligible
			 programsWith respect to a target population in a pilot
			 community, any of the following programs:
						(A)A program that
			 informs such population about benefits under nutrition assistance and
			 anti-poverty programs, pre-screens members of such population to determine the
			 eligibility of such members to receive such benefits, and assists such members
			 to access relevant benefits.
						(B)A program to
			 assist such population to transition successfully from welfare to work.
						(C)A program that is
			 likely to result in job creation or that involves job training, readiness,
			 placement, or retention activities.
						(D)A program to increase the supply of donated
			 foods to community-based nonprofit feeding and anti-hunger groups, especially
			 of fresh fruits, vegetables, and other nutritious foods.
						(E)A program that
			 increases the access of such population to fresh fruits, vegetables, and other
			 nutritious foods.
						(F)A program that
			 promotes the use of farmers’ markets, urban farms, and food-producing
			 agriculture projects, especially a program that promotes the use of such
			 markets, farms, and projects by nutrition assistance and anti-poverty
			 programs.
						(G)A program to assess
			 the flow of food, from production through consumption, in a community.
						(H)A program that
			 involves nutrition education, obesity reduction, or financial management
			 activities, especially such activities that have hands-on demonstrations or
			 that promote physical activity.
						(I)A program that
			 promotes microenterprise and small business development, especially the
			 development of such a business that is food-related.
						(J)A program that
			 assists government agencies and nonprofit groups to increase the number of
			 sites (and participation in existing sites) for after-school snacks and meals
			 programs under the summer food service program for children authorized under
			 section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766)
			 and the child and adult care food program authorized under section 17 of such
			 Act (42 U.S.C. 1761).
						(K)A program that creates a customer advisory
			 council at a community-based nonprofit feeding and anti-hunger group to enable
			 an individual who obtains food from such group to consult with the council on
			 ways to improve the operations of such group.
						(L)A program to increase the assistance of
			 national and community service programs, including AmeriCorps, Volunteers in
			 Service to America (AmeriCorps–VISTA), Learn and Serve America, Senior Corps,
			 Freedom Corps, and any other volunteer program to aid community-based nonprofit
			 feeding and anti-hunger groups.
						(M)A program to increase the involvement of
			 volunteers who have professional skills with community-based nonprofit feeding
			 and anti-hunger groups and other nonprofit groups.
						(N)A program that
			 relates nutrition improvement and the problem of hunger within such population
			 to broader issues within the pilot community, including community development
			 and economic improvement.
						(O)A program that
			 promotes the use of individual development accounts, as defined in section
			 404(5) of the Assets for Independence Act (title IV of Public Law 105–285; 42
			 U.S.C. 604 note), or any other such asset-development program.
						(P)With respect to a community-based nonprofit
			 feeding and anti-hunger group, a program to—
							(i)provide technical
			 assistance to such group to increase the technical capacities of such group;
			 or
							(ii)enable the group
			 to more efficiently and effectively use computer technology, recruit
			 volunteers, write grants, or otherwise increase the fundraising and operation
			 of such group.
							(Q)A program that
			 provides for the provision of technical assistance and informational materials
			 on the Internet that relate to any program described in subparagraphs (A)
			 through (P).
						(R)A program to
			 coordinate activities of community-based nonprofit feeding and anti-hunger
			 groups within the pilot community, including activities that further any of the
			 following goals:
							(i)Creation of joint
			 advertising, communications, and referral systems.
							(ii)Coordination of
			 hours of operations and services provided.
							(iii)Creation of
			 joint client, funding, and other databases, tracking systems, and benefits
			 referral systems.
							(iv)Implementation of
			 joint activities to reduce hunger, strengthen local food systems, reduce
			 poverty, improve economic self-sufficiency, and reduce obesity.
							(2)Eligible
			 food-related usesSubject to the limitation in subsection (c)(1),
			 any of the following food-related purposes:
						(A)Gathering
			 food.
						(B)The collection of
			 perishable, but safe, food from entities such as restaurants, caterers, and
			 farms, for distribution to a target population.
						(C)Packing
			 food.
						(D)Sorting
			 food.
						(E)Processing
			 food.
						(F)Transportation of
			 food.
						(G)Heating, cooling,
			 or freezing of food.
						(H)Storage of
			 food.
						(I)Administrative
			 expenses necessary to increase the supply of nutritious food (especially fresh
			 fruit and vegetables) distributed by community-based nonprofit feeding and
			 anti-hunger groups.
						(J)Administrative
			 staff and volunteer management for purposes of performing activities listed in
			 subparagraphs (A) through (H).
						(3)Eligible
			 stipendsFor the provision of
			 stipends to customers for expenses incurred by such customers for participating
			 in a customer advisory council described in subsection (b)(1)(K).
					(c)Limitations
					(1)Limitation on
			 food purchasesNo more than 20 percent of the total amount of
			 grant funds awarded to a primary community-based nonprofit feeding and
			 anti-hunger group or allocated to a subgrantee under the pilot program may be
			 used to directly purchase food.
					(2)Limitation on
			 funds expended to national or community service programGrant funds awarded to a primary
			 community-based nonprofit feeding and anti-hunger group or allocated to a
			 subgrantee under the pilot program may not be used to provide a volunteer in a
			 national or community service program listed in subsection (b)(1)(L) with any
			 educational funding, stipend, health care, or child care.
					205.Technical
			 assistance
				(a)Technical
			 assistance grantsUnder the pilot program and for a fiscal year,
			 the Secretary shall award grants to technical assistance community-based
			 nonprofit feeding and anti-hunger groups, in accordance with this
			 section.
				(b)Application for
			 technical assistance grantsTo be eligible for an award of a
			 grant under this section, a technical assistance community-based nonprofit
			 feeding and anti-hunger group shall submit to the Secretary an application
			 containing a description of how the applicant proposes to use the grant funds
			 to provide technical assistance to all pilot communities. The application shall
			 be submitted in such form, at such time, and containing such other information
			 as the Secretary may require.
				(c)Criteria To
			 receive grantsIn evaluating an application of a technical
			 assistance community-based nonprofit feeding and anti-hunger group, the
			 Secretary shall consider, in addition to such other criteria as the Secretary
			 determines appropriate, the extent to which the application of the technical
			 assistance group demonstrates the following:
					(1)The ability to
			 provide capacity-building technical assistance to community-based nonprofit
			 feeding and anti-hunger groups.
					(2)Organizational and
			 staff experience in—
						(A)national issues
			 related to emergency food programs, food banks, food rescue organizations, the
			 hunger problem, food insecurity, anti-poverty programs, and nutrition
			 education;
						(B)providing technical assistance to
			 community-based nonprofit feeding and anti-hunger groups and conducting
			 outreach programs on nutrition assistance and anti-poverty programs;
						(C)successfully
			 working with national and community service programs, including such programs
			 listed in section 204(b)(1)(L);
						(D)working
			 cooperatively or in a leadership role with other national, regional, State, and
			 local eligible technical entities; and
						(E)working with a wide
			 variety of faith-based and community organizations and with community-wide
			 religious and civic organizations.
						(3)Proven financial
			 control mechanisms and staff expertise to work with large Federal and private
			 grants, or in the case of a technical assistance community-based nonprofit
			 feeding and anti-hunger group with a small operating budget, effectiveness in
			 program delivery and coordination.
					(d)Department of
			 Agriculture technical assistance authorized
					(1)Assistance from
			 Department of AgricultureThe Secretary may provide technical and
			 evaluation assistance to—
						(A)a technical
			 assistance community-based nonprofit feeding and anti-hunger group awarded a
			 grant under subsection (a);
						(B)a primary
			 community-based nonprofit feeding and anti-hunger group awarded a grant under
			 section 203(a) or a subgrantee selected under section 203(e); or
						(C)any
			 community-based nonprofit feeding and anti-hunger group or technical assistance
			 community-based nonprofit feeding and anti-hunger group that does not receive a
			 grant under this Act, but that carries out activities similar to those of such
			 a group or subgrantee.
						(2)Assistance from
			 Federal departments and agenciesThe head of any Federal
			 department or agency may provide technical assistance to a group or subgrantee
			 referred to in subparagraph (A), (B), or (C) of paragraph (1) to carry out
			 activities described in subparagraph (C) of such paragraph.
					(3)Assistance from
			 State and local agencies and land-grant colleges and
			 universitiesThe Secretary may encourage any appropriate State or
			 local agency or land-grant college or university to provide technical
			 assistance to such groups or subgrantees to carry out such activities.
					206.Allocation of
			 grants
				(a)Allocation by
			 type of grantOf the amounts made available to carry out this
			 title for a fiscal year—
					(1)$190,000,000 is available for grants to
			 primary community-based nonprofit feeding and anti-hunger groups authorized
			 under section 203(a); and
					(2)$8,000,000 is
			 available for technical assistance grants authorized under section
			 205(a).
					(b)Allocation to
			 pilot communitiesOf the
			 amounts made available under subsection (a)(1) to primary community-based
			 nonprofit feeding and anti-hunger groups for a fiscal year, the Secretary shall
			 allocate such amounts to one primary community-based nonprofit feeding and
			 anti-hunger group in each of the pilot communities listed in subsection (c) and
			 may allocate such amounts to one such group in each pilot community designated
			 by the Secretary under subsection (d)(2). The amount allocated to a primary
			 community-based nonprofit feeding and anti-hunger group—
					(1)shall not be less
			 than $500,000, nor more than $20,000,000; and
					(2)shall be in
			 proportion to the number of individuals and families within the target
			 population of the pilot community involved.
					(c)Pilot
			 communities listedFor purposes of subsection (b), a pilot
			 community listed in this subsection is each of the following areas:
					(1)New York, New
			 York.
					(2)Chicago,
			 Illinois.
					(3)Milwaukee,
			 Wisconsin.
					(4)Puerto Rico.
					(5)Indianapolis,
			 Indiana.
					(6)Des Moines,
			 Iowa.
					(7)Toledo,
			 Ohio.
					(8)Savannah,
			 Georgia.
					(9)New Haven,
			 Connecticut.
					(10)Roanoke,
			 Virginia.
					(11)Santa Cruz
			 County, Santa Clara County, and Monterey County in California.
					(12)Onondaga County
			 in New York.
					(13)The rural
			 boroughs in Alaska.
					(14)Washington metropolitan region.
					(15)Pittsburgh and
			 the suburban and rural areas in southwestern Pennsylvania.
					(16)Rural counties in
			 eastern Kentucky.
					(17)Counties in
			 northern West Virginia.
					(18)Rural counties in
			 southern Texas.
					(19)Rural counties in
			 southern Missouri.
					(20)Rural counties in
			 north, west, and central Wisconsin.
					(d)Specification of
			 areas; designation of additional pilot communities
					(1)Specification of
			 areasThe Secretary shall specify the counties or other areas to
			 be included in each of the pilot communities described in paragraphs (15)
			 through (20) of subsection (c).
					(2)Designation of
			 additional pilot communitiesThe Secretary may designate not more
			 than 10 pilot communities in addition to those listed in subsection (c).
					207.Reports and
			 evaluation
				(a)Subgrantee
			 report to primary community-based nonprofit feeding and anti-hunger
			 groupNot later than 90 days after the end of the fiscal year for
			 which a subgrantee received a subgrant under section 203(e), the subgrantee
			 shall submit to the primary community-based nonprofit feeding and anti-hunger
			 group that selected the subgrantee under such section a report that evaluates
			 the results of the activities, including financial expenditures, during such
			 fiscal year of the subgrantee in carrying out the subgrant.
				(b)Primary
			 community-based nonprofit feeding and anti-hunger group reports to
			 SecretaryNot later than 180
			 days after the end of the fiscal year for which a primary community-based
			 nonprofit feeding and anti-hunger group received a grant under section 203(a),
			 the group shall submit to the Secretary a report that evaluates the results of
			 the activities, including financial expenditures, during the preceding fiscal
			 year of the group in carrying out the grant. Such report shall include each
			 report submitted to the group by a subgrantee under subsection (a) for such
			 fiscal year.
				(c)Annual reports
			 to CongressNot later than October 31 of each of calendar years
			 2010 through 2014, the Secretary shall submit to Congress a report on the
			 progress of the pilot program.
				(d)Final report to
			 CongressNot later than April 30, 2015, the Secretary shall
			 submit to Congress a report that evaluates the successes and challenges of the
			 pilot program and that makes such recommendations as the Secretary considers
			 appropriate for similar future grants programs.
				208.Administrative
			 provisions
				(a)One year
			 extension of grants
					(1)Beyond the Soup
			 Kitchen grantsUpon the
			 expiration of a grant awarded to a community-based nonprofit feeding and
			 anti-hunger group under section 203(a) and the request of such group, the
			 Secretary, in accordance with procedures established by the Secretary, may
			 extend the duration of the grant once, by one fiscal year, if the Secretary
			 determines that the programs established and implemented by such group with the
			 grant resulted in (or are likely to result in) significant progress in
			 satisfying the purposes of the pilot program described in section
			 203(c)(1).
					(2)Technical
			 assistance grantsUpon the expiration of a grant awarded to a
			 technical assistance community-based nonprofit feeding and anti-hunger group
			 under section 205(a) and the request of such entity, the Secretary, in
			 accordance with procedures established by the Secretary, may extend the
			 duration of the grant once, by one fiscal year, if the Secretary determines
			 that such technical assistance group has successfully provided all pilot
			 programs with technical assistance.
					(b)Form of
			 grantsThe Secretary, if the Secretary finds it appropriate, may
			 use cooperative agreements, as described in section 6305 of title 31, United
			 States Code, for purposes of awarding grants to primary community-based
			 nonprofit feeding and anti-hunger groups under section 203(a) and to technical
			 assistance community-based nonprofit feeding and anti-hunger groups under
			 section 205(a).
				209.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(2)Pilot
			 programThe term pilot program means the Beyond the
			 Soup Kitchen Pilot Program established under section 202(a).
				(3)community-based
			 nonprofit feeding and anti-hunger groupThe term community-based nonprofit
			 feeding and anti-hunger group means an anti-hunger organization, food
			 bank, food pantry, soup kitchen, food rescue group, or community food security
			 organization that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code; and
					(B)is located in (or
			 regularly provides service to) a pilot community.
					(4)Primary
			 community-based nonprofit feeding and anti-hunger groupThe term
			 primary community-based nonprofit feeding and anti-hunger group
			 means a community-based nonprofit feeding and anti-hunger group awarded a grant
			 under section 203(a).
				(5)SubgranteeThe term subgrantee means a
			 community-based nonprofit feeding and anti-hunger group (other than a primary
			 community-based nonprofit feeding and anti-hunger group)—
					(A)that is selected
			 under section 203(e) by a primary community-based nonprofit feeding and
			 anti-hunger group; and
					(B)that is located in
			 (or regularly provides service to) the pilot community in which the primary
			 nonprofit feeding group is located (or to which the primary nonprofit feeding
			 group provides regular service).
					(6)Technical
			 assistance community-based nonprofit feeding and anti-hunger
			 groupThe term
			 technical assistance community-based nonprofit feeding and anti-hunger
			 group means a national, State, or local group that—
					(A)is an anti-hunger
			 group, food bank, food pantry, soup kitchen, food rescue group, or community
			 food security organization;
					(B)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code; and
					(C)has the capacity
			 to provide technical assistance to all pilot communities.
					(7)Pilot
			 communityThe term
			 pilot community means a community specified in section
			 206(b).
				(8)Target
			 populationThe term target population includes an
			 individual who (or family that)—
					(A)earns an income
			 below 200 percent of the Federal poverty line;
					(B)suffers from food
			 insecurity;
					(C)earns insufficient
			 income to ensure food security for such individual or family;
					(D)lives in a
			 community that suffers from poverty, hunger, or food insecurity;
					(E)is
			 homeless;
					(F)receives (or recently received) assistance
			 under a State program funded under part A of title IV of the Social Security
			 Act (42 U.S.C. et seq.), relating to temporary assistance to needy families;
			 or
					(G)is eligible for
			 benefits under any nutrition assistance or anti-poverty program.
					(9)Nutrition
			 assistance and anti-poverty programThe term nutrition
			 assistance and anti-poverty program means any Federal, State, or local
			 government assistance program offered to low-income individuals or families,
			 including the following programs:
					(A)The supplemental
			 nutrition assistance program established under section 4 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2013).
					(B)A program
			 authorized under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.) or Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
			 including the national school lunch program, the national school breakfast
			 program, the summer food service program for children, the special supplemental
			 nutrition program for women, infants, and children, and the child and adult
			 care food program.
					(C)The earned income
			 tax credit allowed under section 32 of the Internal Revenue Code of 1986 (26
			 U.S.C. 32).
					(10)Food
			 insecurityThe term
			 food insecurity means a lack of consistent access to food.
				(11)Washington
			 metropolitan regionThe term
			 Washington metropolitan region includes the District of Columbia,
			 the counties of Montgomery and Prince Georges in Maryland, and the counties of
			 Arlington and Fairfax and the cities of Alexandria and Falls Church in
			 Virginia.
				210.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $200,000,000 for each of fiscal years 2010
			 through 2015 to carry out this title.
			IIIEffective
			 date
			301.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect on October 1, 2009.
			
